FILED
                             NOT FOR PUBLICATION                            JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EMILE KIFON WIRNGO, a.k.a. Wirngo                No. 12-73519
Emile Kifon,
                                                 Agency No. A200-289-690
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Emile Kifon Wirngo, a native and citizen of Cameroon, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Wirngo claims he suffered past persecution when he was detained for two

weeks, denied access to adequate food and sanitation facilities, and warned to stop

circulating his ideas about the government of Cameroon. Even if credible, the

record does not compel the conclusion that he suffered past persecution. See Li v.

Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en banc) (describing persecution as

an “extreme concept”); Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995)

(“Although a reasonable factfinder could have found [these incidents constituted]

past persecution, we do not believe that a factfinder would be compelled to do

so.”). Substantial evidence supports the agency’s finding that Wirngo does not

have a well-founded fear of future persecution. See Lin v. Holder, 610 F.3d 1093,

1097 (9th Cir. 2010) (petitioner did not establish that the Chinese authorities would

act in a manner that would rise to the level of persecution). Thus, Wirngo’s

asylum claim fails.

      Because Wirngo failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.


                                          2                                    12-73519
      Substantial evidence also supports the agency’s denial of CAT relief because

Wirngo failed to establish that it is more likely than not he will be tortured by or

with the acquiescence of the government of Cameroon. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Wirngo’s contention that the agency failed to consider all

the evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000)

(petitioner must overcome the presumption that the agency has considered all the

evidence).

      PETITION FOR REVIEW DENIED.




                                           3                                    12-73519